EXHIBIT 99.1 REPORT OF INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS To the Directors of Lufkin Industries, Inc. We have audited the accompanying consolidated financial statements of Quinn’s Oilfield Supply Ltd., which comprise the consolidated balance sheets as at February 28, 2011, 2010 and 2009, and the consolidated statements of net income, retained earnings, comprehensive income and cash flows for each of the years in the three year period ended February 28, 2011. Management's responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements.The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audit is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Quinn’s Oilfield Supply Ltd. as at February 28, 2011, 2010 and 2009, and the results of their operations and their cash flows for each of the years in the three year period ended February 28, 2011 in accordance with Canadian generally accepted accounting principles. /s/ Deloitte and Touche LLP Independent Registered Chartered Accountants Calgary, Canada February 8, 2012 QUINN’S OILFIELD SUPPLY LTD. Consolidated Financial Statements As at and for the years ended February 28, 2011, 2010 and 2009 QUINN'S OILFIELD SUPPLY LTD. Consolidated Balance Sheets As at February 28 ASSETS CURRENT Cash $ $ $ Accounts receivable Inventories (Note 3) Income taxes recoverable (Note 4) - Prepaid expenses Future income taxes Due from related parties (Note 8) - - Due from shareholder (Note 6) - - Assets held for sale (Note 5) - - PROPERTY, PLANT AND EQUIPMENT (Note 7) INTANGIBLE ASSETS (Note 9) GOODWILL (Note 10) $ $ $ Page 1 QUINN'S OILFIELD SUPPLY LTD. Consolidated Balance Sheets As at February 28 LIABILITIES AND SHAREHOLDERS EQUITY CURRENT Bank indebtedness (Note 11) $ $ $ Accounts payable and accrued liabilities Income taxes payable (Note 4) - - Current portion of long term debt (Note 12) Deferred income - - Due to shareholder (Note 6) - Purchase bonus liability (Note 15) - Contingent consideration (Note 16) Preferred shares (Note 13) - Future income taxes (Note 4) - - LONG TERM DEBT (Note 12) PURCHASE BONUS LIABILITY (Note 15) - CONTINGENT CONSIDERATION (Note 16) FUTURE INCOME TAXES (Note 4) SHAREHOLDERS EQUITY Share capital (Note 13) Non-controlling interests (Note 14) ) ) Accumulated other comprehensive income (loss) (Note 17) ) ) Retained earnings $ $ $ COMMITMENTS (Note 21) Page 2 QUINN'S OILFIELD SUPPLY LTD. Consolidated Statements of Net Income Years Ended February 28 REVENUE $ $ $ COST OF GOODS AND SERVICES GROSS PROFIT EXPENSES Depreciation (Note 7) Amortization of intangible assets (Note 9) General and administrative Interest and bank charges Interest on long term debt and accretion INCOME FROM OPERATIONS OTHER INCOME (EXPENSES) Net foreign exchange gain (loss) ) ) Net loss on disposal of assets ) ) ) Impairment of asset - - ) Interest income Other income ) ) INCOME BEFORE INCOME TAXES INCOME TAXES Current Future ) NET INCOME FROM CONTINUING OPERATIONS LOSS FROM DISCONTINUED OPERATIONS (Note 5) ) ) - NET INCOME $ $ $ NET INCOME PER SHARE FROM CONTINUING OPERATIONS – BASIC AND DILUTED $ $ $ LOSS PER SHARE FROM DISCONTINUED – BASIC AND DILUTED $ ) $ ) $ - NET INCOME PER SHARE – BASIC AND DILUTED $ $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING NET INCOME (LOSS) ATTRIBUTABLE TO: ORDINARY SHAREHOLDER $ $ $ NON-CONTROLLING INTERESTS ) ) ) $ $ $ Page 3 QUINN'S OILFIELD SUPPLY LTD. Consolidated Statements of Retained Earnings Years Ended February 28 RETAINED EARNINGS - BEGINNING OF YEAR $ $ $ NET INCOME FOR THE YEAR DIVIDENDS PAID ) ) ) REFUNDABLE DIVIDEND TAXES ) RELATED PARTY CAPITAL TRANSACTIONS (Note 18) ) - - RETAINED EARNINGS - END OF YEAR $ $ $ Page 4 QUINN'S OILFIELD SUPPLY LTD. Consolidated Statements of Comprehensive Income Years Ended February 28 NET INCOME FOR THE YEAR $ $ $ CHANGES IN COMPREHENSIVE INCOME (LOSS) Cumulative translation adjustment ) ) COMPREHENSIVE INCOME FOR THE YEAR $ $ $ COMPREHENSIVE INCOME (LOSS) ATTRIBUTABLE TO: ORDINARY SHAREHOLDER $ $ $ NON-CONTROLLING INTERESTS ) ) ) $ $ $ Page 5 QUINN'S OILFIELD SUPPLY LTD. Consolidated Statements of Cash Flows Year Ended February 28 OPERATING ACTIVITIES Net income from continuing operations $ $ $ Adjustments to reconcile net (loss) to net cash from (used in) operating activities: Depreciation Amortization Accretion expense (Gain) loss on disposal of property, plant and equipment Impairment of assets - Future income taxes ) Changes in non-cash working capital balances ) Net cash from continuing operating activities Net cash from (used in) discontinued operations ) ) - INVESTING ACTIVITIES Purchase of property, plant and equipment ) ) ) Purchase of intangible asset - ) - Proceeds from disposal of property, plantand equipment Business acquisitions consideration, net ) ) - Advances to related parties - - ) Contingent consideration ) ) ) Purchase bonus liability ) - - Repayments from related parties - - Cash flow used in continuing investing activities ) ) ) Net cash from discontinued investing operations - - FINANCING ACTIVITIES Proceeds from long term debt, net ) Redemption of preferred shares ) ) - Advances from (repayments) shareholders ) Proceeds from bank indebtedness, net Dividends paid ) ) ) Net cash (used in) from continuing financing operations ) INCREASE (DECREASE) IN CASH FLOW ) ) Cash - beginning of year CASH – END OF YEAR $ $ $ SUPPLEMENTARY CASH FLOW INFORMATION: Interest paid $ ) $ ) $ ) Interest received $ $ $ Page 6 QUINN'S OILFIELD SUPPLY LTD. Notes to Consolidated Financial Statements Years Ended February 28, 2011, 2010 and 2009 1. DESCRIPTION OF BUSINESS Quinn’s Oilfield Supply Ltd. (“Quinn’s” or the “Company”) incorporated under the Alberta Business Corporation Act. The Company is a Canadian controlled private company engaged in the business of manufacturing reciprocating and progressive cavity pumps for the oil and gas industry. The entities included in these consolidated financial statements are described in Note 2. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). All amounts are expressed in Canadian Dollars, except as otherwise noted. The preparation of the consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the consolidated financial statements, the reported amounts of revenues and expenses during the reporting period, and the disclosure of contingent assets and liabilities. Significant estimates used in the preparation of these consolidated financial statements include, but are not limited to, allowance for doubtful accounts, net realizable value and provisions for obsolete and slow moving inventories, purchase price allocations on business acquisitions, depreciation of property plant and equipment over their estimated useful lives, amortization of intangible assets over their estimated useful lives, impairment of long-lived assets and goodwill, and accruals and the provision for income taxes. Actual results could differ significantly from these estimates. (continues) Page 7 QUINN'S OILFIELD SUPPLY LTD. Notes to Consolidated Financial Statements Years Ended February 28, 2011, 2010 and 2009 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Consolidation The consolidated financial statements include the accounts of the Company, and the following entities: Quinn Pumps Inc. is incorporated under the Secretary of the State of Texas and engages in the assembly and sale of reciprocating and progressive cavity oil pumps to the oil and gas industry. Quinn Pumps Inc. is a wholly-owned subsidiary of Quinn Oilfield Supply Ltd. Quinn Pumps (California) Inc. is incorporated under the Secretary of State of the State of California and engages in the manufacturing and sale of reciprocating and progressive cavity oil pumps to the oil and gas industry. Quinn Pumps (California) Inc. is a wholly-owned subsidiary of Quinn Oilfield Supply Ltd. Quinn Pumps (North Dakota) Inc. is incorporated under the Secretary of the State of North Dakota and engages in the manufacturing and sale of reciprocating and progressive cavity oil pumps to the oil and gas industry. Quinn Pumps (North Dakota) Inc. is a wholly-owned subsidiary of Quinn Pumps Inc. Quinn Pumps (North Dakota) (formally known as Red Iron Pumps & Supply Inc.) was purchased from a third party on January 4, 2010 (Note 22). Grenco Energy Services Limited Partnership (the “Partnership”) was formed on May 27, 2010. The Partnership manufactures and sells progressive cavity pumps to the oil and gas industry. Grenco Energy Services Limited Partnership, is owned 85% by Quinn’s Oilfield Supply Inc. Grenco Energy Services Ltd. was incorporated to act as the general partner of this limited partnership and the Company owns 85% of its common shares. The Company also had a variable interest entity, Quinn Titan Tools Inc. which provided tools for sale and rental in the wind power generating business. Quinn Titan Tools Inc. was shut down on January 1, 2011 and its operations have been classified as discontinued operations (See note 5). Quinn Titan Tools Inc. was formed as a wholly-owned subsidiary of Quinn Holdings Ltd. (a shareholder of the Company) and commenced operations in October 2009. As the Company was a primary beneficiary of this entity, its results were included in these consolidated financial statements from its inception. On January 7, 2011, the shares of Quinn Titan Tools Inc. were acquired by Quinn Pumps Inc. from Quinn Holdings Ltd. On February 28, 2011, Quinn Titan Tools Ltd. was amalgamated with Quinn Pumps Inc. Q Oilfield Protective Coatings Inc. was owned 50% by the Company. and 50% by Hyperion Technologies Inc. (an unrelated company). On June 15, 2010, the Company acquired the shares held by Hyperion Technologies Inc. for nominal consideration (see note 18). Subsequent to February 28, 2011, Q Oilfield Protective Coatings Inc. was wound up into the Company. Quinn Aviation Ltd. was a wholly-owned subsidiary of Quinn Oilfield Supply Inc. in 2010. On August 10, 2010, the ownership interest was transferred to Quinn Holdings (See note 18). Intercompany transactions and balances are eliminated on consolidation. (continues) Page 8 QUINN'S OILFIELD SUPPLY LTD. Notes to Consolidated Financial Statements Years Ended February 28, 2011, 2010 and 2009 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Foreign currency translation The Company’s U.S. subsidiaries are self-sustaining foreign operations and are translated into Canadian dollars using the current rate method whereby assets and liabilities are translated at the rate of exchange at the balance sheet date, revenues and expenses are translated at monthly average exchange rates, and gains and losses on translation are deferred and included in the shareholders’ equity section as accumulated other comprehensive income. The Company uses the Canadian dollar as its measurement and reporting currency for these consolidated financial statements. Revenue recognition Service revenue is recognized at the time the service is performed. Rental revenue is recognized in the period the rental tools are used by customers based on the terms of the rental agreement or service contracts. Sales revenue is recognized on the sale of oilfield pumps at the time the oilfield pump title transfers and only when collectibility is reasonably assured. If there is a requirement for customer acceptance of any products shipped, revenue is recognized upon customer acceptance. Payment received in advance of the recognition of revenue is recorded as deferred revenue. Inventories Inventories consists of raw materials, work-in-progress, and finished goods to be used in the production of reciprocating and progressive cavity pumps and are valued at the lower of cost and net realizable value with cost being determined by using the weighted average cost method, where cost is determined as costs to purchase, costs of conversions and other costs incurred in bringing the inventories to their present location and condition. Work-in-progress and finished goods include raw materials at actual cost, and direct labour and manufacturing overhead expenses at standard cost which approximates actual cost. Net realizable value is the estimated selling price in the ordinary course of business, less the estimated selling expenses. If there is a change in the estimates used to determine the recoverable amount and the decrease in impairment write-down can be objectively linked to an event occurring after the impairment was recognized, then the reversal of an impairment write-down is recognized. (continues) Page 9 QUINN'S OILFIELD SUPPLY LTD. Notes to Consolidated Financial Statements Years Ended February 28, 2011, 2010 and 2009 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Property, plant and equipment Property, plant and equipment are stated at cost less accumulated depreciation and impairment losses. Property, plant and equipment are depreciated over their estimated useful lives at the following rates and methods: Aircraft 25% declining balance method Automotive equipment 4 to 5 years straight-line method Buildings 20 to 25 years straight-line method Computer equipment 5 to 10 years straight-line method Computer software 5 years straight-line method Machinery and equipment 10 years straight-line method Leasehold improvements Term of lease straight-line method Parking lots 25 years straight-line method Costs related to assets under construction are capitalized when incurred and no depreciation is recorded on assets under construction until the assets are substantially complete and ready for use. Intangible assets Intangible assets include assets acquired under certain business combinations (note 22) and purchased licence agreements. Intangible assets with a definite life acquired under a business combination are measured initially at fair value or at cost if purchased and are subsequently amortized using the straight-line method as follows: Licence agreements Term of the contract Customer relationships 9 to 10 years Developed technologies 10 Years Patents 4 Years Non-compete agreements 5 Years Capital license 20 years The brand name has an indefinite life and therefore is not subject to amortization. Intangible assets with an indefinite life are not amortized, but are reviewed annually for impairment, or more frequently if events or changes in circumstances indicate that the carrying amount may not be recoverable. An impairment loss is recognized when the carrying amount of the asset is not recoverable and exceeds its estimated fair value. Impairment of long lived assets Whenever events or circumstances indicate that the carrying value may not be recoverable, management assesses the carrying value of long lived assets for indications of impairment. Indications of impairment include an ongoing lack of profitability and/or significant changes in technology. An impairment loss is recognized when the carrying value of a long lived asset exceeds the total undiscounted cash flows expected from its use and eventual disposition. The amount of the impairment loss is determined as the excess of the carrying value of the asset over its fair value. Page 10 QUINN'S OILFIELD SUPPLY LTD. Notes to Consolidated Financial Statements Years Ended February 28, 2011, 2010 and 2009 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Business combinations and goodwill The Company uses the acquisition method to account for business acquisitions. The Company measures goodwill as the fair value of the consideration transferred including the recognized amount of any non-controlling interest in the acquiree, less the net recognized amount of the identifiable assets acquired and liabilities assumed, all measured as of the acquisition date. When the excess is negative, a gain on acquisition is recognized immediately in net income. Goodwill is allocated as of the date of the business combination to the Company’s reporting units that are expected to benefit from the business combination and represents the lowest level within the Company at which the goodwill is monitored for internal management purposes. Goodwill is not amortized and is tested for impairment annually, or more frequently if events or changes in circumstances indicate that the asset might be impaired. Goodwill is measured at cost less accumulated impairment losses. The impairment test is carried out in two steps. In the first step, the carrying amount of the reporting unit is compared to its fair value. When the fair value of a reporting unit exceeds its carrying amount, goodwill of the reporting units is considered not to be impaired and the second step of the impairment test is unnecessary. The second step is carried out when the carrying amount of the reporting units exceeds its fair value, in which case the implied fair value of the reporting unit goodwill is compared with its carrying amount to measure the amount of the impairment loss, if any. The implied fair value of goodwill is determined in the same manner as the value of the goodwill is determined in a business combination, using the fair value of the reporting unit as if it was the purchase price. When the carrying amount of the reporting unit’s goodwill exceeds the implied fair value of the goodwill, an impairment loss equal to the excess is recognized in net income. Transaction costs, other than those associated with the issue of debt or equity securities, that the Company incurs in connection with a business combination are expensed as incurred. Non-controlling interests Non-controlling interests that are present ownership interests and entitle their holders to a proportionate share of the entity’s net assets in the event of liquidation may be initially measured either at fair value or at the non-controlling interests’ proportionate share of the recognized amounts of the acquiree’s identifiable net assets. The choice of measurement basis is made on a transaction-by-transaction basis and depends on whether existing interest in the acquire exists. Other types of non-controlling interests are measured at fair value or, when applicable, on the basis specified in another accounting standard. Contingent consideration and purchase bonus liabilities When the consideration for a business combination includes assets or liabilities resulting from a contingent consideration arrangement, the contingent consideration is measured at its acquisition-date fair value and included as part of the consideration transferred in a business combination. Changes in the fair value of the contingent consideration that qualify as measurement period adjustments are adjusted retrospectively, with corresponding adjustments against goodwill. Page 11 QUINN'S OILFIELD SUPPLY LTD. Notes to Consolidated Financial Statements Years Ended February 28, 2011, 2010 and 2009 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Measurement period adjustments are adjustments that arise from additional information obtained during the measurement period, which cannot exceed one year from the acquisition date) about facts and circumstances that existed at the acquisition date. The subsequent accounting for changes in the fair value of the contingent consideration that do not qualify as measurement period adjustments depends on how the contingent consideration is classified. Contingent consideration that is classified as equity is not re-measured at subsequent reporting dates and its subsequent settlement is accounted for within equity. Contingent consideration that is classified as an asset or a liability is re-measured at subsequent reporting dates in accordance with financial instrument classification. Same accounting policy is followed for initial measurement and re-measurement of purchase bonus liabilities. Assets held for sale Long-lived assets are classified as held for sale if their carrying amount will be recovered principally through a sale transaction rather than through continuing use. This condition is regarded as met only when the sale is highly probable and the non-current asset (or disposal group) is available for immediate sale in its present condition. Management must be committed to the sale, which should be expected to qualify for recognition as a completed sale within one year from the date of classification. Long-lived assets held for sale are measured at the lower of their previous carrying amount and fair value less costs to sell. A long-lived asset is not depreciated during the time that is classified as held for sale. Financial instruments All financial instruments are initially recorded at fair value in the consolidated balance sheet. The Company has classified each financial instrument into the following categories: assets or liabilities held for trading, assets held to maturity, assets available for sale, loans and receivables and other liabilities. Measurement of these financial instruments subsequent to their initial recognition, along with the accounting treatment for any change in their measurement is based on their classification. Unrealised gains and losses on held for trading instruments are recognized in earnings, while gains and losses on available for sale financial assets are recognized in other comprehensive income and transferred to earnings when realized. The other classifications of financial instruments are recorded at amortized cost using the effective interest method. Page 12 QUINN'S OILFIELD SUPPLY LTD. Notes to Consolidated Financial Statements Years Ended February 28, 2011, 2010 and 2009 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) The Company has made the following classifications: 1. Cash and bank indebtedness are classified as ‘held for trading’ and is measured at fair value. Any change in fair value is recorded in net income. 2. Accounts receivable, due from related parties and due from shareholders is classified as ‘loans and receivables’, and is measured at amortized cost using the effective interest method. 3. Accounts payable and accrued liabilities, contingent consideration, purchase bonus liability, preferred shares and the long term debt are classified as ‘other financial liabilities’ and are measured at amortized cost using the effective interest method. Long term debt is also classified under ‘other financial liabilities’ and is valued in the same fashion. 4. The Company has not classified any financial instruments as ‘held to maturity’ or ‘available for sale’. Future income taxes The Company follows the liability method of accounting for income taxes. Under this method, future income tax assets and liabilities are recorded based on temporary differences, which are the differences between the carrying amount of an asset or liability and its tax basis. Future tax balances are reflected at the enacted or substantively enacted tax rates which are expected to apply when the temporary differences between the accounting and tax bases of the Company’s assets and liabilities are reversed. Future tax assets are recorded only when the Company assesses that the realization of these assets is more likely than not. The effect of a change in income tax rates on future income tax liabilities and assets are recognized in net income in the period in which the related legislation is substantively enacted. Employee future benefits The Company has a defined contribution benefit plan for its employees. Contributions by the Company are expensed when contributed. The Company has no other post-retirement benefit plans. Net income (loss) per share Net income (loss) per share is calculated using the weighted average number of shares outstanding for the period. Diluted net income (loss) per share is calculated using the treasury stock method where the deemed proceeds on the exercise of options or warrants and the average unrecognised stock-based compensation are considered to be used to reacquire shares at an average share price for the period. The Company has no stock options or other potentially dilutive securities. Changes in accounting policies In January 2009, the CICA issued the following CICA Handbook Sections that the Company adopted: Page 13 QUINN'S OILFIELD SUPPLY LTD. Notes to Consolidated Financial Statements Years Ended February 28, 2011, 2010 and 2009 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) “Business Combinations”, Section 1582, which replaced the previous business combinations standard. Under the new section, the term “business” is more broadly defined than in the previous standard, most assets acquired and liabilities assumed are measured at fair value, any interest in the acquiree owned prior to obtaining control is remeasured at fair value at the acquisition date (eliminating the need for guidance on step acquisitions), measurement of shares is based on the closing date, a gain on business acquisition results when the fair value of the assets acquired less the liabilities assumed exceeds the consideration paid, and acquisition costs are expensed. The adoption of this standard impacted the accounting treatment of business combinations entered into after February 28, 2009. “Consolidated Financial Statements”, Section 1601, which together with Section 1602 below, replace the former consolidated financial statements standard. Section 1601 establishes the requirements for the preparation of consolidated financial statements for the preparation of consolidated financial statements. The adoption of this standard has no material impact on Quinn’s consolidated financial statements. “Non-Controlling Interests”, Section 1602, which establishes the accounting for a non-controlling interest in a subsidiary to be classified as a separate component of equity. In addition, net income and components of other comprehensive income are attributed to both the parent and non-controlling interest. The adoption of this standard had no material impact on Quinn’s consolidated statements. The provisions of Sections 1535, Capital Disclosures, 3862, Financial Instruments – Disclosures and 3863, Financial Instruments – Presentation issued by the Canadian Institute of Chartered Accountants (CICA). The Company has applied these new accounting standards in note 20 - Capital Management for Section 1535, Capital Disclosures and note 19 - Financial Instruments for Sections 3862, Financial Instruments – Disclosures and 3863, Financial Instruments – Presentation without restatement of comparatives. “Inventories”, Section 3031, which provide guidance on the determination of cost, including guidance on the cost formulas that is used to assign costs, and the subsequent recognition of inventory cost as an expense, including any write down to net realizable value. Inventories are measured at the lower of cost and net realizable value. The cost of inventories include all costs of purchase, costs of conversion and other costs incurred in bringing the inventories to their present location and condition. Costs that are not ordinarily interchangeable are assigned using the first-in-first-out (FIFO) or weighted average cost formula. A new assessment is made of net realizable value in each subsequent period. When the circumstances that previously caused inventories to be written down below cost no longer exist or when there is clear evidence of an increase in net realizable value because of changed economic circumstances, the amount of the write-down is reversed, limited to the amount of the original write-down, so that the new carrying amount is the lower of the cost and the revised net realizable value. When inventories are sold, the carrying amount of those inventories is recognized as an expense in the period in which the related revenue is recognized. The amount of any write-down of inventories to net realizable value and all losses of inventories is recognized as part of the cost of goods and services expense in the period the write-down or loss occurs. The amount of any reversal of any write-down of inventories arising from an increase in net realizable value is recognized as a reduction in the amount of inventories recognized as part of the cost of goods and services expense in the period in which the reversal occurs. The adoption of this new accounting standard did not have any material impact on the opening balance of inventories and retained earnings for the period or the results of the Company’s operations or financial position for the year or at the reporting date February 28, 2009. Page 14 QUINN'S OILFIELD SUPPLY LTD. Notes to Consolidated Financial Statements Years Ended February 28, 2011, 2010 and 2009 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) “Going Concern”, Section 1400, which requires an entity to assess and, where management is aware of material uncertainties that may cast significant doubt as to the entity’s ability to continue as a going concern, to disclose those uncertainties. The adoption of this new standard did not have any impact on the Company’s consolidated financial statements for the year ended February 28, 2009. The CICA issued Section 3064, Goodwill and Intangible Assets effective for fiscal years beginning on or after October 1, 2008 with early adoption encouraged. Effective March 1, 2009, the Company early adopted this new section. The adoption of this new section did not have any impact on the Company’s consolidated financial statements for the period except for a reclassification of computer software from Capital Assets to Intangible Assets and the separate disclosure of amortization of intangible assets. On January 20, 2009, the Emerging Issues Committee (EIC) issued Abstract EIC 173, Credit Risk and the Fair Value of Financial Assets and Financial Liabilities. Under EIC 173 an entity’s own credit risk and the credit risk of its counterparties is taken into account in determining the fair value of financial assets and financial liabilities, including derivative instruments. Adopting this accounting change did not have a material effect on the Company’s consolidated financial statements. In June 2009, the CICA amended Section 3862 Financial Instruments – Disclosures to improve disclosures related to fair value measurements of financial instruments, including the relative reliability of the inputs used in those measurements, and liquidity risk, in light of concerns that the nature and extent of liquidity risk requirements were unclear and difficult to apply. Fair value measurement disclosures require a three-level hierarchy that ranks the quality and reliability of information used to determine fair values with the highest priority given to quoted prices in active markets and the lowest priority given to model values that include unobservable data. These disclosures are effective for these consolidated financial statements and are contained in Note 19(e). Change in accounting framework In February 2008, the Canadian Accounting Standards Board (AcSB) confirmed that International Financial Reporting Standards (IFRS) will replace Canadian GAAP in 2011 for profit-oriented Canadian publicly accountable enterprises effective for periods beginning on or after January 1, 2011. As a result, the Company will be required to report its results in accordance with IFRS beginning in 2012. 3. INVENTORIES Raw-materials $ $ $ Work-in-progress Finished goods $ $ $ An inventory write-down of approximately $1,560,000 was recognized during the year ended February 28, 2011 (2010 and 2009- $nil). Page 15 QUINN'S OILFIELD SUPPLY LTD. Notes to Consolidated Financial Statements Years Ended February 28, 2011, 2010 and 2009 4. INCOME TAXES The following are the Company’s future income tax assets and liabilities: Working capital timing differences $ $ $ ) Total current future income tax (liability) asset $ $ $ ) Property, plant, equipment and intangibles $ $ $ Loss carry forward ) ) ) Unrealized foreign exchange losses ) ) ) Valuation allowance Total long term future income tax liability $ $ $ The Company has recorded a valuation allowance related to potential future income tax assets in which the Company has determined that it is not currently more likely than not that sufficient future taxable income will be available to allow for the tax asset to be realized. The following represents the Company’s tax loss carry forwards: Non-capital losses – Canada $ $ $ Capital losses – Canada Business losses – United States - Total $ $ $ The Canadian non-capital losses expire between the tax years ending February 28, 2027 – 2030.The Canadian capital losses and United States business losses can be carried forward indefinitely.Only the benefit of the losses deemed more likely than not to be realized have been recognized in these financial statements. Page 16 QUINN'S OILFIELD SUPPLY LTD. Notes to Consolidated Financial Statements Years Ended February 28, 2011, 2010 and 2009 The income tax provision differs from that expected by applying the combined Canadian federal and provincial tax rate to the Company’s income before income taxes for the following reasons: Net income before tax $ $ $ Corporate tax rate % % % Expected income tax expense Adjusted for the effects of:Tax rate in foreign jurisdictions Change in valuation allowance Permanent differences ) Future tax rate changes ) Impact of rate differential on capital items ) Over (under) accruals of prior year - - ) Impact of discontinued operations ) - - Other ) Actual income tax expense Represented by: Current tax expense Future tax expense (recovery) ) Total income tax expense 5. ASSETS HELD FOR SALE AND DISCONTINUED OPERATIONS On January 1, 2011, the Company determined that Quinn Titan Tools Inc. would be disposed of in order for the Company to focus on its core business activities in Canada and the United States. Revenue from discontinued operations $ $ Cost of goods and services ) ) Depreciation ) ) General and administrative expenses ) ) Impairment of assets held for sale ) - Impairment of inventory ) - Net loss from discontinued operations $ ) $ ) Assets held for sale include rental assets that are valued at the lower of carrying amount and fair value less costs to sell. An impairment loss of $643,200 has been recognized on the held for sale assets for the year ended February 28, 2011 (2010 and 2009 - $nil). The impairment loss was incurred on assets held as part of the United States geographic segment, as disclosed in note 23. Page 17 QUINN'S OILFIELD SUPPLY LTD. Notes to Consolidated Financial Statements Years Ended February 28, 2011, 2010 and 2009 6. DUE TO (FROM) SHAREHOLDER Due (to) from Quinn Holdings Ltd. ) ) $ ) $ $ ) The amounts due from (to) shareholder are unsecured, non-interest bearing, and have no set repayment terms. Page 18 QUINN'S OILFIELD SUPPLY LTD. Notes to Consolidated Financial Statements Years Ended February 28, 2011, 2010 and 2009 7. PROPERTY, PLANT AND EQUIPMENT Accumulated Net carrying As at February 28, 2011 Cost depreciation amount Aircraft $
